

115 HR 6193 IH: Central America Family Protection and Reunification Act
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6193IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Engel (for himself, Mrs. Torres, Mr. Espaillat, Mr. Sires, Mr. Crowley, Mr. Gutiérrez, Ms. Wasserman Schultz, Ms. Norton, Mr. Raskin, Mr. Meeks, Mr. Huffman, Mr. Deutch, Mr. Correa, Mr. Khanna, Ms. Lee, Mr. Soto, Mr. Lewis of Georgia, Mr. Pallone, Ms. Velázquez, Mr. Gonzalez of Texas, Mrs. Napolitano, Ms. Titus, Mr. Blumenauer, Ms. Rosen, Mr. Gomez, Mr. Sean Patrick Maloney of New York, Mr. Welch, Mr. Veasey, Mr. Castro of Texas, Mrs. Lowey, Mr. Serrano, Mr. Gallego, Mr. McGovern, Ms. Barragán, Mr. Pascrell, Ms. Jayapal, Mr. Kihuen, Ms. Roybal-Allard, Mr. Cicilline, Ms. DeGette, Mr. Aguilar, Mr. Danny K. Davis of Illinois, Mr. Walz, Ms. Clarke of New York, Mr. Payne, Mr. Vela, Ms. Frankel of Florida, Ms. Lofgren, Mr. Smith of Washington, Ms. Shea-Porter, Ms. Matsui, Mr. Keating, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of State to help keep Central American families together, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Central America Family Protection and Reunification Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Foreign Relations of the Senate. (2)Northern triangleThe term Northern Triangle means the region of Central America that encompasses the countries of Guatemala, Honduras, and El Salvador.
 (3)Northern triangle countriesThe term Northern Triangle countries means the countries of Guatemala, Honduras, and El Salvador. 3.FindingsCongress finds the following:
 (1)The Northern Triangle countries of El Salvador, Honduras, and Guatemala have among the highest homicide rates in the world. In 2017, there were 60 homicides per 100,000 people in El Salvador, 43.6 homicides per 100,000 people in Honduras and 26.1 homicides per 100,000 people in Guatemala.
 (2)According to a Small Arms Survey report from 2016, Central America ranks high among regions of the world for femicides. The rate of women who have died violent deaths as a percentage of all violent deaths in El Salvador and Guatemala ranks among the highest in the world.
 (3)Between 2015 and April 2018, 1,003 femicides were reported in El Salvador, despite enacting a special law in 2011 aimed at reducing violence against women that specifically includes the crime of femicide.
 (4)A United States Agency for International Development (USAID) study in Honduras in 2015 found that 40 percent of women surveyed admitted to having suffered some form of Gender Based Violence. This number is likely to be understated, as it is common for individual respondents to deny victimization..
 (5)Survivors of sexual violence in Northern Triangle countries do not have access to comprehensive health care. According to the Department of State’s 2016 Country Report on Human Rights Practices for El Salvador, Access to reproductive health services outside of the capital city San Salvador, however, was limited. In Guatemala, Cultural, geographic, and linguistic barriers hampered access to reproductive health care, particularly for indigenous women in rural areas.. Honduras prohibits the sale, distribution or use of emergency contraception, per the State Department’s 2016 Country Reports on Human Rights Practices.
 (6)According to a study conducted by the Woodrow Wilson International Center for Scholars, childhood experiences with domestic violence in Latin America are a major risk factor for future criminal behavior. Fifty-six percent of incarcerated women and 59 percent of incarcerated men surveyed experienced intra-familial violence during childhood.
 (7)According to a Congressional Research Service report, Gangs engage in sex trafficking involving women and children, particularly in Honduras and in Guatemala City. Threats and harassment by gangs have led thousands of youth to abandon school, including some 39,000 in El Salvador in 2015..
 (8)According to the nongovernmental organization Kids in Need of Defense, As gangs have increased their control in El Salvador, Honduras, and Guatemala over the past several years, they have systematically used sexual violence as a principal tactic for establishing and maintaining dominance over the communities and territories in which they operate, similar to violent tactics used in other contexts of armed conflict..
 (9)The Internal Displacement Monitoring Centre estimates that at least 1,000,000 people had been displaced by criminal violence associated with drug trafficking and gang activity in El Salvador, Guatemala, Honduras and Mexico as of December 2015. Multiple reports have shown that when women are internally displaced, they are often at greater risk and more vulnerable to sexual and gender-based violence.
 (10)Pervasive gender-based violence in the Northern Triangle countries and the inability of justice systems to hold accountable the perpetrators of these crimes due to extremely high rates of impunity creates a credible fear for individuals to return to their home countries after migrating to the United States.
 (11)The American Academy of Pediatrics notes that the stress caused by the Trump Administration’s policy of family separation could impede children’s development and lead to serious health problems, like heart disease, later in life.
 4.Sense of CongressIt is the sense of Congress that— (1)Attorney General of the United States Jeff Sessions’s decision to reverse an immigration appeals court ruling granting asylum to a Salvadoran woman who was sexually, physically and emotionally abused by her husband with El Salvador failing to provide her protection sets a dangerous and irresponsible precedent which does not take into account the facts on the ground in the Northern Triangle; and
 (2)the Trump Administration’s decision to separate children from their parents at the United States-Mexico border will cause psycho-social damage to children and families that will take years to repair.
			5.Statement of policy on Department of State role in immediate family reunification
 (a)In generalIt shall be the policy of the United States to not separate immigrant families as a deterrent, and to immediately reunite any families that were separated due to the criminal prosecution of parents for illegal entry or re-entry.
 (b)SupportIt shall be the policy of the Department of State, including through its embassies in the Northern Triangle countries, to prioritize supporting governments and citizens of such countries to help facilitate reunification of any families who were separated by United States authorities due to the criminal prosecution of parents for illegal entry into the United States.
 (c)Report by Secretary of StateNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall report to the appropriate congressional committees on efforts to carry out the policies described in subsections (a) and (b).
 (d)Report by GAONot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on efforts to carry out the policies described in subsections (a) and (b).
			6.Reporting on gender-based violence in the Northern Triangle
 (a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter for the following five years, the Secretary of State shall submit to the appropriate congressional committees a report on gender-based violence in the Northern Triangle.
 (b)ElementsEach report required under subsection (a) shall include the following elements: (1)Data disaggregated by age on the overall rates of gender-based violence in the Northern Triangle countries, including by using victimization surveys, regardless of whether or not these acts of violence are reported to government authorities.
 (2)Data on incidences of gender-based violence cases reported to the authorities in the Northern Triangle countries and the percentage of perpetrators investigated, apprehended, prosecuted, and convicted.
 (3)Descriptions of the obstacles (including capacity gaps within the criminal justice system) to resolving gender-based violence cases and deterring violence against women and children in the Northern Triangle countries.
 (4)Descriptions of gender-based violence trends in each of the Northern Triangle countries. (5)Information regarding the incidence of violence, including domestic abuse, against indigenous women.
 (6)A breakout of data on and descriptions of domestic violence in each of the aforementioned categories.
 (7)Information on the availability of trauma-informed legal and social services for victims of gender-based violence in Northern Triangle countries, including in shelters.
 (8)Data on the number of police officers, prosecutors, court personnel, and specialized units trained in violence against women and children in Northern Triangle countries.
 (9)Data on the time period from first report of crime to official verdict in gender-based violence crimes in Northern Triangle countries.
 (10)Data on the availability of restoration services (including shelter, trauma care, and economic support) for women and child victims of gender-based violence in Northern Triangle countries.
 (11)Data on the capacity of child welfare systems in each Northern Triangle country to protect unaccompanied children, including runaways and refugee returnees in Northern Triangle countries.
 (12)Descriptions of barriers to comprehensive health care, including reproductive health care, for survivors of gender-based violence in Northern Triangle countries.
 (c)Public availabilityEach report required under subsection (a) shall be made publicly available on the website of the Department of State in English and Spanish.
			7.Strategy to reduce gender-based violence in the Northern Triangle
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Ambassador-at-Large for Global Women’s Issues, the Senior Coordinator for Gender Equality and Women’s Empowerment at the United States Agency for International Development, and the President and Chief Executive Officer of the Inter-American Foundation, shall submit to the appropriate congressional committees a strategy to use a portion of amounts appropriated or otherwise made available to carry out the U.S. Strategy for Engagement in Central America to combat gender-based violence in the Northern Triangle.
 (b)ConsultationIn developing the strategy required under subsection (a), the Secretary of State shall consult with nongovernmental organizations focused on gender-based violence in the Northern Triangle and the United States.
 (c)Public availabilityThe strategy required under subsection (a) shall be made publicly available on the website of the Department of State in English and Spanish.
			8.Reporting on gang and organized-crime related violence in the Northern Triangle
 (a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter for the following five years, the Secretary of State shall submit to the appropriate congressional committees a report on gang and organized-crime related violence in the Northern Triangle.
 (b)ElementsEach report required under subsection (a) shall include the following elements: (1)Data disaggregated by age on the overall rates of gang and organized-crime related violence in the Northern Triangle countries, including by using victimization surveys, regardless of whether or not these acts of violence are reported to government authorities.
 (2)Data on sexual slavery scenarios carried out by gangs and other organized criminal groups. (3)Data on children and young adults forcibly recruited by gangs and other criminal groups, including the extent to which the authorities received reports of forced recruitement.
 (4)Data on internal displacement due to gang-related violence and insecurity, and services provided to those displaced by violence, including temporary shelters.
 (5)Data on the rates of extortion and cases investigated, prosecuted and convicted. (6)Data on cases of abuse, including ex­tra­ju­di­cial executions, committed by members of the Northern Triangle countries’ security forces and collusion between members of the security forces and gangs and other criminal groups, and percentage of perpetrators investigated, prosecuted, and convicted.
 (7)Descriptions of the strategies being implemented by the Northern Triangle governments to address forced recruitment of children and youth by gangs and other criminal groups.
 (8)Data on incidences of gang and organized-crime related violence cases reported to the authorities in the Northern Triangle countries and the percentage of perpetrators investigated, apprehended, prosecuted, and convicted.
 (9)Descriptions of the obstacles (including capacity gaps within the criminal justice system) to resolving gang and organized-crime related violence cases and deterring violence from these groups.
 (10)Data on the time period from first report of serious crime to official verdict in gang and organized-crime related violence crimes in Northern Triangle countries.
 (c)Public availabilityEach report required under subsection (a) shall be made publicly available on the website of the Department of State in English and Spanish.
 9.Office of victims of crime committed against individuals removed from the United StatesNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish within the Department of State an office to study serious crimes, including homicide, rape, kidnapping, domestic violence and extortion, committed against—
 (1)aliens who were removed from the United States, during the first 365 days after being so removed; and
 (2)citizens of the United States who departed the United States as a result of having an alien parent who was removed from the United States, during the first 365 days after such departure.
			10.Strategy to address health impact of family separation
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy to use a portion of amounts appropriated or otherwise made available to carry out the U.S. Strategy for Engagement in Central America to address the damage to the health, development, and well-being of children and caregivers caused by the policy of separating children from their families at the United States-Mexico border.
 (b)ConsultationIn developing the strategy required under subsection (a), the Secretary of State shall consult with nongovernmental organizations focused on the damage to the health, development, and well-being of children and caregivers caused by child separation both in the Northern Triangle and the United States.
 (c)Public availabilityThe strategy required under subsection (a) shall be made publicly available on the website of the Department of State in English and Spanish.
			